Citation Nr: 1723249	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for back strain, to include as secondary to service-connected left ankle disability.

2.  Entitlement to service connection for left knee disability, to include as secondary to service-connected left ankle disability.

3.  Entitlement to service connection for right knee disability, to include as secondary to service-connected left ankle disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1981 to June 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2015, the Board remanded these issues to the Agency of Original Jurisdiction (AOJ) for additional opinions.  Those opinions have been rendered and the matter is once more before the Board.  

The issues of entitlement to service connection for tinnitus and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager Documents (formerly Virtual VA) electronic claims file.  Any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's back disability was not demonstrated during service, is not due to or made worse by a service connected left ankle disorder, and arthritis was first shown years post-service.

2.  The Veteran's left knee disability was not demonstrated during service, is not due to or made worse by a service connected left ankle disorder, and arthritis was first shown years post-service.

3.  The Veteran's right knee disability was not demonstrated during service, is not due to or made worse by a service connected left ankle disorder, and arthritis was first shown years post-service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of the back disability, to include as secondary to service-connected left ankle disability, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016). 

2.  The criteria for service connection of left knee disability, to include as secondary to service-connected left ankle disability, have not been met.  38 U.S.C.A. §§ 1101, 1112. 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection of the right knee disability, to include as secondary to service-connected left ankle disability, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

The Veteran's Assertions

The Veteran contends that his back disability and both knee disabilities arose, at least in part, as secondary to his service-connected left ankle disability.  He states that he initially hurt his back in boot camp and adds that although there was no specific injury, his back pain developed gradually as a result of marching and physical training.  He adds that since that time he experiences low back pain radiating to his toes and numbness and tingling in this area.  The Veteran also stated in 2015 that he went for medical treatment only once during his initial training in service, his back did not bother him until he became older, his pain began approximately 10 years prior, and he has had no surgery for his back.

In regard to his knee disabilities, the Veteran does not recall injuring his left knee while in service.  The Veteran believes that his knees began bothering him perhaps in 2008, but also states specifically that his right knee may have presented problems as late as 2010. 

Service Connection

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection for certain diseases, including arthritis, may be presumed in service where manifested to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Back Disability 

In its October 2015 remand, although the Board noted that a February 2007 VA examiner opined the Veteran's back disability is related to degenerative joint disease of the back and nerve root entrapment and is less likely than not related to the service-connected left ankle disability, the Board also stated that the Veteran's treating physician's April 2010 opinion addressed only direct causation and did not reflect the Veteran's consistent assertions that his back disability, rather than being directly related to service or having its onset in service, is in fact secondary to his service-connected left ankle disability.  Therefore, the Board remanded for an opinion by a VA examiner, which would address whether it is at least as likely as not that the back disability is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected left ankle disability.   

In the December 2015 VA examination which followed, the examiner initially noted the Veteran's diagnoses of multi-level degenerative disc disease and degenerative joint disease of the lumbar spine; spinal stenosis at L4/L5; and herniated nucleus pulposus (disc herniation) at L5/S1, with left foraminal stenosis.  The examiner found abnormal results in the initial range of motion testing; localized tenderness or pain on palpation of the sacroiliac joint and over the entire paralumbar area; functional loss with repetitive use; pain, weakness, fatigability, or incoordination significantly limiting the Veteran's functional ability with repeated use over a period of time; reduced muscle strength and sensory response; signs of radiculopathy in the left sciatic nerve; and a functional impact on Veteran's ability to work, consistent with his reported history.   

The examiner rendered opinions following the examination and re-stated them in February 2016, as they appear in the record under that date as addenda.  The examiner opined that it is less than 50% likely that the Veteran's back disability was aggravated by his service connected left ankle disability.  He explained that, by the Veteran's own statement, the onset of back pain occurred at a point in time too far removed from the incurrence of the ankle disability to be related.  He added that there was no given history of a gait alteration at a time to which a reasonable connection between that alteration and the ankle disability could be drawn.

He further opined that, in reviewing the March 2015 MRI report, all the pathology is chronic in nature and its etiology is degenerative, explaining that there was no evidence of acute or subacute changes in the imaging report and the Veteran himself reported the onset of symptoms only 10 years prior to the examination.  Additionally, he noted that the Veteran could not identify the incurrence of a specific injury in boot camp.


Left and Right Knee Disabilities

Noting that the February 2007 VA examiner had opined that the left knee problem is related to morbid obesity and, as such, the left knee problem is less likely than not related to the left ankle disability, the Board nonetheless identified the same deficiency stated above regarding the April 2010 opinion of the Veteran's treating physician and found that an additional VA opinion addressing aggravation was necessary, as there remained some question as to the etiology of the knee disabilities.  Therefore, the Board remanded for two opinions by a VA examiner, which would address whether it is at least as likely as not that the left knee and right patellofemoral syndromes are aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected left ankle disability.  

The December 2015 VA examiner diagnosed the Veteran with knee joint osteoarthritis and patellofemoral pain syndrome.  Regarding both knees, he noted an abnormal initial range of motion; pain with weight bearing; pain on palpation of the joints or soft tissue of each knee; reduced muscle strength; recurrent effusion; anterior and medial joint instability in the left knee; a meniscus tear in the left knee; crepitus in the left knee; and pain, weakness, fatigability, or incoordination of the left knee, which significantly limit functional ability with repeated use over a period of time.  The examiner concluded that the Veteran's knee disabilities affected his ability to work in the manner of his above assertions.

The examiner rendered opinions following the examination and, as stated above regarding the Veteran's back disability, he re-stated them in February 2016, as they appear in the record under that date as addenda.  In two opinions, he stated that it is less than 50% likely that the left and right knee patellofemoral syndrome was aggravated by the service connected left ankle disability.  He explained that based on the Veteran's own statement, the onset of both left and right knee pain occurred at a point in time too far removed from the incurrence of the in-service ankle disability to be related.  He added that there was no history of a gait alteration at a time to which a reasonable connection between that alteration and the ankle disability could be drawn.  He further observed that there is no specific history of trauma.

In two additional opinions, the examiner opined that, given the Veteran's own history regarding the onset of the left knee and right knee pain and the fact, as reported by the Veteran, that no specific injury was incurred while in service, it is greater than 50% likely as not that the etiology of his left knee and right knee pain is degenerative in nature.  With respect to the left knee, the examiner explained that not only does the history of the disability bear this opinion out, the imaging studies in October 2012 show early patellofemoral arthritis and, in his opinion, a narrowing of the MJL.  The examiner concluded that the clinical evaluation he conducted is also highly suggestive of a degenerative medial meniscal tear.  Concerning the right knee, the examiner explained that the onset of the symptoms in the right knee appeared after the left knee and this itself is a further characteristic of degenerative change.  He added that there might also be some degenerative tearing of the right medial meniscus, but it is not conclusive, unlike the determinative clinical indications in the left knee.

The examiner accurately described the Veteran's histories of his back disability and knee disabilities, as the Veteran reported them.  The examiner clearly indicated that he had reviewed the available records and therefore had considered the sequence of the appearance of symptoms as they related to the ankle disability incurred in service.  Significantly, his rationale identified the lack of any special incident as a basis for finding that there had been a permanent worsening in severity beyond the natural progression of the back disability, as well as the Veteran's reports in 2015 that symptoms began as late as approximately 10 years prior to the examination.  Additionally, the examiner has directed the Board's attention to the results of the October 2012 imaging studies, included with the opinions, to support his conclusion that the left knee disability is degenerative in its origins and that the right knee disability following upon the left knee disability is typical of a context of degeneration of one joint, upon which a second joint must compensate for the loss of function in the first and the second joint then becomes painful and diminished in function over time through its additional burden. 

The Board has considered the Veteran's reports of the histories of his disabilities, e.g., as they were noted in his December 2015 VA examination, his April 2010 examination with his treating physician; his treatment notes from December 2006, as well as mentioned in his supervisor's December 2006 lay statement.  However, the question of whether the Veteran's back disability and knee disabilities worsened permanently beyond their natural progressions is the type of complex medical matter for which lay testimony is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of worsening or increase in severity, it must rely on medical opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  There is no contrary medical opinion in the evidence of record.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinions are entitled to substantial probative weight.  

For the reasons stated, the Board finds the record contains no supporting medical findings or opinions for service connection of the Veteran's back disability or his knee disabilities.  The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claim, the doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  


ORDER

Entitlement to service connection for back strain, to include as secondary to service-connected left ankle disability, is denied.

Entitlement to service connection for left knee disability, to include as secondary to service-connected left ankle disability, is denied.

Entitlement to service connection for right knee disability, to include as secondary to service-connected left ankle disability, is denied.

REMAND

In its October 2015 decision, the Board also remanded the Veteran's claims for bilateral tinnitus and right-ear hearing loss, having denied left-ear hearing loss.  The Board first found the Veteran has a current disability of bilateral tinnitus and a current disability for right-ear hearing loss.  The Board further found that, given the Veteran's military occupational specialty as a Freight Operations Clerk, as well as his account of the circumstances of his service, the Veteran was exposed to acoustic trauma during active service.  The Board noted that the June 2010 VA examiner had opined that the Veteran's tinnitus and hearing loss are less likely than not a result of noise exposure during military service because the service enlistment and separation audiometric evaluations yielded normal hearing thresholds.  However, the VA examiner did not indicate the significance, if any, of hearing threshold shift in the right ear between the service entrance and service separation audiometric examinations at the 1000, 4000 and 6000 Hz levels.  

The Board remanded for an addendum medical opinion to assist in determining the etiology of the bilateral tinnitus and right-ear hearing loss.  The Board directed the examiner to address whether it is at least as likely as not that the Veteran's bilateral tinnitus and right-ear hearing loss had their onset in service or is otherwise related to his active service from June 1981 to June 1984, to include noise exposure and that the examiner should assume that the Veteran was exposed to loud noises in service and did not have significant noise exposure post-service.  The Board further directed that the examiner should address and comment on the significance, if any, of the threshold shift (decrease in hearing acuity) in the right ear between the service entrance and service separation audiometric examinations at the 1000, 4000 and 6000 Hz levels and that the examiner should not use the Veteran's enlistment and separation audiometric evaluations, which yielded normal hearing thresholds, as the sole basis for rendering an opinion as to the etiology of the Veteran's bilateral tinnitus and right-ear hearing loss.

In the January 2016 audiological examination which followed, the examiner opined that it is his opinion that the Veteran's current tinnitus is less likely as not a result of noise exposure during military service.  He explained that the Veteran's hearing thresholds were within normal limits throughout service; while there are numerous possible causes of tinnitus, an audiologist can only address the etiology of tinnitus as it relates to auditory system injuries; without evidence of an objectively verifiable noise injury (hearing loss), the association between claimed tinnitus and noise exposure is speculative; and furthermore, because there is no objective evidence of noise injury during service, there is also no basis on which to conclude that the claimed tinnitus is associated with injuries.

In regard to right-ear hearing loss, the examiner opined that, based on the objective evidence available (audiograms), there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.  He explained that the service treatment records showed no hearing loss during military service, nor was there a record of complaint or treatment of the claimed condition in service records.  

The examiner also noted that the audiometric thresholds were within normal limits on the enlistment and separation audiograms.  However, the examiner further noted that, although the remand reported that there were hearing threshold shifts at certain frequencies during military service, his inspection of the VBMS and Virtual VA documents revealed no service treatment records for him to review.  He added that the paper claims file (a "hard" copy) had not been sent.  

The Board requires medical opinions that are based on thorough examinations and supported by articulated medical explanations.  The current examination is insufficient in this regard, as the examiner was unable to consider the particular piece of evidence of hearing threshold shifts, indicating decreased hearing acuity while in service, as specifically directed by the remand.  Therefore, VA cannot fulfilled its duty to assist and the Board would be unable to provide an adequate statement of reasons and bases for any determination it might make.  Since this examination, the Veteran's service treatment records have been associated with the electronic file, they are accessible to an examiner and the Board finds that an additional remand for addendum opinions is once again necessary.

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA addendum opinions and/or examination (if indicated) of the Veteran's tinnitus and hearing loss.  The Veteran's claims file should be made available to the examiner and the examiner should indicate that he/she reviewed the file in the examination report.  The electronic claims folders should be available to the examiner in conjunction with the examination, as well. Specifically, the entrance and separation examinations, now in VBMS must be available for review.

The examiner should provide an opinion as to the following:

 (a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset in service or is otherwise related to his active service from June 1981 to June 1984, to include noise exposure?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its onset in service or is otherwise related to his active service from June 1981 to June 1984, to include noise exposure?

In rendering the opinions requested above, the VA examiner should assume that the Veteran (a) was exposed to loud noises in service; and (b) did not have significant noise exposure post-service.

The VA examiner must address and comment on the significance, if any, of the threshold shift  in the right ear between the service entrance and service separation audiometric examinations at the 1000, 4000 and 6000 Hz levels.
 
The VA examiner should not use the Veteran's enlistment and separation audiometric evaluations, which yielded normal hearing thresholds, as the sole basis for rendering an opinion as to the etiology of the tinnitus and hearing loss.

The examiner must provide a complete rationale for all opinions.  The examiner must provide narrative report, in which the examiner discusses all of the medical evidence in detail and reconciles any contradictory evidence.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners have documented their consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After conducting any other development deemed necessary, readjudicate these issues based on the entirety of the evidence.  If the AOJ does not grant the benefits sought on appeal, the AOJ will provide the Veteran with a supplemental statement of the case, allow an appropriate period of time for response and return the case to the Board.     

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


